Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 12/28/2020.
Claims 1- are pending.

Remark
In the Office Action, claims 1-26 were restricted under 35 U.S.C. 121 by a genus- species type restriction. The restriction indicated that Species I and Species II claims respectively fall into the following two groups: 
Group I: Claims 1-7 and 8-14, drawn to a first method of manufacturing a semiconductor device; and 
Group II: Claims 8-14 and 15-20, drawn to second method of manufacturing a semiconductor device;. 

Applicant's election with traverse of Group I in the reply filed on 12/28/2020 is acknowledged.  Claims are amended and the argued is found persuasive. Therefore, the restriction is withdraw. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda (U.S. Patent No. 5,946,476) in view of Igarashi et al. (Pub. No. 2003/0005399 A1).

Regarding claim 1 and 24, Tomoda discloses:

A method of manufacturing a semiconductor device (see Abstract, the method and apparatus for designing the layout of circuit component patterns....), the method comprising: 
for a layout diagram stored on a non-transitory computer-readable medium, the semiconductor device being based on the layout diagram, the layout diagram including first and overlying second levels (corresponding M_1st and M_2nd levels) of metallization and a first layer of interconnection therebetween in the semiconductor device (see col. 7, line 66 to col. 8, line 14, the phase operation includes and operation for identifying pattern data on one layer which completely overlaps a pattern on another layer....., see col. 11, line 5-38), 
generating the layout diagram including: 
selecting a candidate pattern in the layout diagram, the candidate pattern being a first conductive pattern in the M_2nd level (first M_2nd pattern) or a first conductive pattern in the M_1st level (first M_1st pattern) (see col. 1, lines 14-45, select individual circuit patterns ....., see col. 7, lines 24-36, wherein specific windowed patterns form the pattern group 40 are selected....); 
determining that the candidate pattern satisfies one or more criteria; and 
at least reducing a size of the candidate pattern thereby revising the layout diagram (see col. 1, lines 14-45, check whether one or more design patterns meet design requirements....., see col. 8, lines 14-35, between the patterns 35 and 36, indicating where the present design fails to meet the requirements of the design specification...., see col. 11, reduces the size of a pattern included in a layer and window specified .....).
However, Tomoda fails to discloses:
a first level (VIA_1st level) of interconnection therebetween corresponding to first and overlying second layers of metallization
Thus, Igarashi discloses:
a first level (VIA_1st level) of interconnection therebetween corresponding to first and overlying second layers of metallization (see Fig. 29, par [0010], the via hole is formed based on the connection pattern 905 in the actual semiconductor integrated circuit, the connections of the upper and lower levels ..., par [0158] via 185).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method for designing the3 layout of circuit component patterns of Tomoda to include via in order to connect between the upper and lower level layers (see Igarashi par [0010]).

Regarding claim 2 and 24, the combination of Tomoda and Igarashi discloses:
Wherein: the candidate pattern is the first M_2nd pattern; the determining that the candidate pattern satisfies one or more criteria includes: determining that the first M_2nd pattern is designated as a pin pattern; determining that a first via pattern in the 1st level (first VIA_1st pattern) of interconnection is a sole VIA _1st pattern which is overlapped by the first M_2nd pattern; and 2Application No. 16/558,214Docket No. T5057-1404U the at least reducing a size of the candidate pattern includes: removing the first M_2nd pattern from the layout diagram (see Tomoda  col. 12, lines 22-40, the portion removed from pattern 120 is that portion of pattern 120 which overlapped the pattern 129.....,see col. 12, lines 59 to col. 13, line 34).

Regarding claim 3, 10, 22, and 25, Tomoda discloses:
wherein the generating the layout diagram further includes: designating a corresponding underlying first pattern in the first level (first Mist pattern) instead as a pin pattern (see Fig. 13A, 14A, see col. 8, lines 1-14).

Regarding claim 4, 10, and 26, Igarashi discloses:
wherein: as a condition for the first M_1st pattern to be designated instead as a pin pattern, the generating the layout diagram further includes: 
determining that  there are at least first and second permissible overlying locations for the first VIA_1st pattern in the VIA_1st level of interconnection at which at least correspondingly the first M_2nd pattern and a second M_2nd pattern in the M_2nd level could be located so as to overlap the first VIA_1st pattern (see par [0110-0115]), 

Regarding claim 5, 9, 11, Tomoda and Igarashi disclose:
wherein the layout diagram further includes a second level (VIA_2nd level) of interconnection overlying the first M_1st level and corresponding to a second layer of interconnection which overlies the first layer of metallization in the semiconductor device, and the candidate pattern is the first M_1st pattern (see Igarashi 19A, 29, see par [0110-0115]); 
the determining that the candidate pattern satisfies one or more criteria includes: 3Application No. 16/558,214Docket No. T5057-1404U
a first sub-method including: 
determining that the first M_1st pattern does not overlap at least a first via pattern in the VIA_1st level (first VIA _1st pattern); and 
determining that the first M_1st pattern is not overlapped by at least a first via pattern in the VIA_2nd level (first VIA_2nd pattern); or 
a second sub-method including: 
relative to a first direction, determining that the first M_1st pattern overlaps at least a first via pattern in the VIA_1st level (first VIA _1st pattern) (see Igarashi 19A, 29, see par [0110-0115]; or
relative to a first direction, determining that the first M_1st pattern is overlapped by at least a first via pattern in the VIA_2nd level (first VIA_2nd pattern) (see Igarashi 19A, 29, see par [0110-0115]);
 in a context of the first sub-method, the at least reducing a size of the candidate pattern includes: removing the first M_1st pattern from the layout diagram (see Tomoda col. 1, lines 14-45, check whether one or more design patterns meet design requirements....., see col. 8, lines 14-35, between the patterns 35 and 36, indicating where the present design fails to meet the requirements of the design specification...., see col. 11, reduces the size of a pattern included in a layer and window specified ....., see Tomoda  col. 12, lines 22-40, the portion removed from pattern 120 is that portion of pattern 120 which overlapped the pattern 129.....,see col. 12, lines 59 to col. 13, line 34); and
 in a context of the second sub-method, the at least reducing a size of the candidate pattern includes: 
trimming a first wing portion of the first Mist pattern to result in a smaller first stub portion; and wherein, relative to the first direction, at least one of the first VIA_1st pattern or the first VIA_2nd pattern is present such that the first wing portion is located between a first end of the first M_1st pattern and the first VIA_1st pattern or the first VIA_2nd pattern, there being no other VIA_1st or VIA 2nd patterns which correspondingly underlap or overlap the first wing portion.

Regarding claim 6, 12, Tomoda discloses:
wherein: the layout diagram further includes a transistor level corresponding to a transistor layer in the semiconductor device; and there are no levels of metallization between the M_1st level and the transistor layer (see Fig. 25A, see col. 10, lines 52 to col. 11, line 4).

Regarding claim 7, 13, 14, Tomoda and Igarashi disclose:
based on the layout diagram, at least one of: (A) making one or more photolithographic exposure; (B) fabricating one or more semiconductor masks; or (C) fabricating at least one component in a layer of a semiconductor integrated circuit (see Igarashi par [0052-0053]).


Regarding claim 8, claim 8 has limitations that similar to claim 1 and claim 6, Please see the rejection in claims 1 and 6 above.

Regarding claims 21 and 23, Tomoda and Igarashi disclose:
wherein: as a condition for the first M_2nd pattern to be selected as the candidate pattern, the generating the layout diagram further includes: determining that there are at least first and second permissible overlying locations for a corresponding first via pattern in a second level (VIA_2nd level) of interconnection (first VIA 2nd pattern) at which at least corresponding first and second conductive patterns in a third level (M_3rd) of metallization (first and second M_3rd patterns) could be located so as to overlap the first VIA_2nd pattern (see Igarashi 19A, 29, see par [0110-0115], (see Tomoda col. 1, lines 14-45, check whether one or more design patterns meet design requirements....., see col. 8, lines 14-35, between the patterns 35 and 36, indicating where the present design fails to meet the requirements of the design specification...., see col. 11, reduces the size of a pattern included in a layer and window specified ....., see Tomoda  col. 12, lines 22-40, the portion removed from pattern 120 is that portion of pattern 120 which overlapped the pattern 129.....,see col. 12, lines 59 to col. 13, line 34)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851